DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 17 and 19 are objected to because of the following informalities:
in claim 17, line 2: “second type” should be “second shim type”;
in claim 19, line 14: “ninth” should be “the ninth”;
in claim 19, line 17: the comma before “tenth” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“1. A prosthetic knee component system comprising:
a measurement module having a first side and a second side configured to couple to (i) a first shim of a first type on the first side and (ii) a second shim of a second type on the second side;

wherein the second shim has a second medial articular surface and a second lateral articular surface, wherein a third plurality of columns of the second shim couple to the second medial articular surface and a fourth plurality of columns of the second shim couple to the second lateral articular surface; and
wherein the measurement module is configured to measure loading applied to: the first shim when the first shim is coupled to the measurement module; and the second shim when the second shim is coupled to the measurement module.”
It appears from the claim language that the claimed system only contains one component: the measurement module.  Although the measurement module is configured to couple to (i) a first shim of a first type on the first side and (ii) a second shim of a second type on the second side, the claim does not actually recite that the first and second shims are part of the claimed invention.  If this is true, however, it is not clear what the recitations “wherein the first shim has a first medial articular surface and a first lateral articular surface, wherein a first plurality of columns of the first shim couple to the first medial articular surface and a second plurality of columns of the first shim couple to the first lateral articular surface” and “wherein the second shim has a second medial articular surface and a second lateral articular surface, wherein a third plurality of columns of the second shim couple to the second medial articular surface and a fourth plurality of columns of the second shim couple to the second lateral articular surface” are 
Claims 2-9 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “wherein the first shim and the second shim are non-symmetrical” in lines 1-2 which compounds the clarity issue of claim 1.  It is not clear what this recitation is meant to convey since it provides the particulars of elements, the first and second shims, which are not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define elements that are not recited to part of the claimed system. This creates confusion renders claim 2 indefinite.
Claim 3 recites “wherein the first medial articular surface differs in area or contour from the first lateral articular surface of the first shim; and wherein the second medial articular surface differs in area or contour from the second lateral articular surface”.  It is not clear what this recitation is meant to convey since it provides the particulars of elements, the first and second shims, which are not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define elements that are not recited to part of the claimed system. This creates confusion renders claim 3 indefinite.
Claim 4 recites “wherein the first shim includes a first structural webbing coupling a first sidewall of the first shim to the first plurality of columns of the first shim or the second plurality of columns of the first shim; and wherein the second shim includes a second structural webbing coupling a second sidewall of the second shim to the third plurality of columns of the second 
Claim 5 is rejected by virtue of its dependence from claim 4.
Claim 5 recites “wherein the first structural webbing extends between a plurality of columns of the first plurality of columns of the first shim, and wherein the first structural webbing extends between a plurality of columns of the second plurality of columns of the first shim; or wherein the second structural webbing extends between a plurality of columns of the third plurality of columns of the second shim, and wherein the second structural webbing couples between a plurality of columns of the fourth plurality of columns of the second shim”.  It is not clear what this recitation is meant to convey since it provides the particulars of elements, the first and second shims, which are not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define elements that are not recited to part of the claimed system. This creates confusion renders claim 5 indefinite.
Claim 6 recites “further including a first plurality of shims of the first type and a second plurality of shims of the second type, wherein each of the first plurality of shims and the second plurality of shims has a different height” in lines 1-4, which renders the claim definite.
First, it is not clear if the first shim of claim 1 is supposed to be part of “a first plurality of shims of the first type” or if the second shim of claim 1 is supposed to be part of “a second plurality of shims of the second type”.  Clarification on this point is required.

(1) each of the first plurality of shims has a different height from every other shim of the first plurality of shims and each of the second plurality of shims has a different height from every other shim of the second plurality of shims, but a shim from the first plurality of shims may have the same height as a shim from the second plurality of shims; or
(2) each of the first plurality of shims has a different height from every other shim of the first plurality of shims and all the shims in the second plurality of shims and each of the second plurality of shims has a different height from every other shim of the second plurality of shims and all the shims in the first plurality of shims such that no shim from the first plurality of shims may have the same height as a shim from the second plurality of shims.
Clarification is required as to which interpretation is intended.
Claim 7 recites “wherein each of the first plurality of columns and the second plurality of columns is configured to couple to a first side medial surface and a first side lateral surface of the first side of the measurement module” in lines 1-4, which renders the claim indefinite.
First, it is not clear what this recitation is meant to convey since it provides the particulars of an element, the first shim, which is not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define an element that is not recited to part of the claimed system. This creates confusion renders claim 7 indefinite.
Second, the language is vague such that it is not clear if:

(2) each of the first plurality of columns is configured to couple to a first side medial surface and each of the second plurality of columns is configured to couple to a first side lateral surface of the first side of the measurement module.
Clarification is required as to which interpretation is intended.
Claim 7 recites “loading” in line 5, but it is not clear if this recitation is the same as, related to, or different from “loading” of claim 1, line 13.  The relationship between these two recitations should be made clear.
Claims 8-9 are rejected by virtue of their dependence from claim 7.
Claim 8 recites “wherein the second medial articular surface differs in area or contour from the second lateral articular surface”.  It is not clear what this recitation is meant to convey since it provides the particulars of an element, the second shim, which is not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define an element that is not recited to part of the claimed system. This creates confusion renders claim 8 indefinite.
Claim 9 is rejected by virtue of its dependence from claim 8.
Claim 9 recites “wherein each of the third plurality of columns and the fourth plurality of columns is configured to couple to a second side medial surface and a second side lateral surface of the second side of the measurement module” in lines 1-5, which renders the claim indefinite.

Second, the language is vague such that it is not clear if:
(1) each of the third plurality of columns and each of the fourth plurality of columns is configured to couple to a second side medial surface and each of the third plurality of columns and each of the fourth plurality of columns is configured to couple to a second side lateral surface of the second side of the measurement module; or
(2) each of the third plurality of columns is configured to couple to a second side medial surface and each of the fourth plurality of columns is configured to couple to a second side lateral surface of the second side of the measurement module.
Clarification is required as to which interpretation is intended.
Claim 9 recites “the second side medial articular surface and the second side lateral articular surface of the second shim” in lines 6-7, but it is not clear if this recitation (1) is referring to “a second side medial surface and a second side lateral surface of the second side of the measurement module” of claim 9, lines 3-4; (2) is referring to “a second medial articular surface and a second lateral articular surface” of the second shim of claim 1, lines 9-10; or (3) is reciting two new surfaces.  If this recitation is referring to two new surfaces, there is insufficient antecedent basis for these surfaces in the claim and it is not clear what relationship these surfaces have with the second shim.  Clarification is required. 

Claim 10 recites “wherein each column of the first plurality of columns is configured to couple to a separate raised portion of the first side medial surface” in lines 12-13, but it is not clear if this recitation means (1) “wherein each column of the first plurality of columns is configured to couple to a same separate raised portion of the first side medial surface” or (2) “wherein each column of the first plurality of columns is configured to couple to a corresponding separate raised portion of the first side medial surface”.  Clarification as to which interpretation is intended is required.
Claim 10 recites “each column of the second plurality of columns is configured to couple to a separate raised portion of the first side lateral surface” in lines 13-15, but it is not clear if this recitation means (1) “each column of the second plurality of columns is configured to couple to a same separate raised portion of the first side lateral surface” or (2) “each column of the second plurality of columns is configured to couple to a corresponding separate raised portion of the first side lateral surface”. Clarification as to which interpretation is intended is required.
Claim 10 recites “a first raised portion of the raised portions of the first side medial surface” in line 16, but it is not clear if this recitation is the same as, related to, or different from “a separate raised portion of the first side medial surface” of claim 10, lines 12-13.  Clarification is required. 

Claims 11-14 are rejected by virtue of their dependence from claim 10.
Claim 12 recites “wherein each of the first plurality of columns and the second plurality of columns is configured to couple to the first side medial surface and the first side lateral surface, respectively, on the first side of the measurement module” in lines 2-5, but it is not clear if this recitation means: (1) wherein each of the first plurality of columns and each of the second plurality of columns is configured to couple to the first side medial surface and each of the first plurality of columns and each of the second plurality of columns is configured to couple to the first side lateral surface or (2) wherein each of the first plurality of columns is configured to couple to the first side medial surface and each of the second plurality of columns is configured to couple to the first side lateral surface.  Clarification as to which interpretation is intended is required.
Claim 12 recites “loading applied to the first medial articular surface and the first lateral articular surface of the first shim of the first type” in lines 6-7, but it is not clear if this recitation is the same as, related to, or different from “load applied to the first side medial surface” of claim 10, lines 8-9 and/or “load applied to the first side lateral surface” of claim 10, lines 9-10.  Clarification is required.
Claims 13 and 15 are rejected by virtue of their dependence from claim 12.
Claim 13 recites “wherein each of the third plurality of columns and the fourth plurality of columns is configured to couple to a second side medial surface and a second side lateral 
Claim 16 recites “16. A prosthetic knee component system comprising: a first shim of a first shim type or a second shim type, wherein the first shim type is configured for use with a left knee and the second shim type is configured for use with a right knee” in lines 1-4, which renders the claim indefinite. It appears that the system requires either “a first shim of a first shim type” or “a first shim of a second shim type”, but not both.  If this is true, the recitations “wherein the first shim type is configured for use with a left knee and the second shim type is configured for use with a right knee” causes confusion since the presence of both recitations suggests that the first shim of the first shim type and the first shim of the second shim type are required.  It is not clear if the claimed system requires both the first shim of the first shim type and the first shim of the second shim type or just one of them.  Further, claim 16 recite “the first shim” in lines 4, 8, 9, and 14, but it is not clear if this recitation is referring to the first shim of the first shim type or the first shim of the second shim type.  Clarification is required.
Claim 16 recites “wherein a shim of the first shim type is configured to couple to a first side of a measurement module, and a shim of the second shim type is configured to couple to a second side of the measurement module” in lines 10-12, which renders the claim indefinite.

Second, it is not clear if “a shim of the second shim type” of line 11 is the same as, related to, or different from the first shim of the second shim type of claim 6, line 2.
Third, the limitation of lines 10-12 causes confusion since the presence of both recitations suggests that a shim of the first shim type and a shim of the second shim type are required while the recitation “a first shim of a first shim type or a second shim type” of claim 16, line 2 suggests that the system requires either “a first shim of a first shim type” or “a first shim of a second shim type”, but not both.  This contradiction renders claim 16 indefinite.
Claim 16 recites “wherein a shim of the first shim type is configured to couple to a first side of a measurement module, and a shim of the second shim type is configured to couple to a second side of the measurement module” in lines 10-12, which connotes that the measurement module is not part of the claimed invention.  In contrast, “wherein the measurement module is configured to measure load applied to the first shim” of claim 16, lines 13-14 seems to suggest that the measurement module is part of the claimed invention.  It is not clear if the measurement module is part of the claimed invention or not.  If it is, claim 16 should explicitly list the measurement module as part of the claimed invention.  If it is not, it is not clear what the intended meaning of “wherein the measurement module is configured to measure load applied to the first shim” of claim 16, lines 13-14 is since it further defines an element that is not part of the claimed invention.  Clarification is required.
Claims 17-20 are rejected by virtue of their dependence from claim 16.
Claim 18 recites “wherein the measurement module is configured to measure loading applied to the first medial articular surface and the first lateral articular surface, wherein each of 
Relatedly, if the measurement module is not part of the claimed system, the recitations “wherein each of a first load sensor, a second load sensor, and a third load sensor of the measurement module aligns to and underlies the first column, the second column, and the third column, respectively, of the first shim when the first shim couples to the first side of the measurement module, and wherein each of a fourth load sensor, a fifth load sensor, and a sixth load sensor of the measurement module aligns to and underlies the fourth column, the fifth column, and the sixth column of the first shim when the first shim couples to the first side of the measurement module” of claim 18, lines 11-18 are mere action steps. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).

Relatedly, if the measurement module is not part of the claimed system, the recitations “wherein each of a first load sensor, a second load sensor, and a third load sensor of the measurement module aligns to and underlies the seventh column, the eighth column, and ninth column, respectively, when the second shim couples to the second side of the measurement module, and wherein each of a fourth load sensor, a fifth load sensor, and a sixth load sensor of the measurement module aligns to and underlies the tenth column, the eleventh column, and the twelfth column, respectively, of the second shim when the second shim couples to the second side of the measurement module” of claim 19, lines 12-20 are mere action steps. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 20 recites “wherein the first side medial surface on the first side of the measurement module differs in area or contour from the first side lateral surface on the first side of the measurement module” in lines 2-4, which compounds the clarity issue of claim 16.  It is not clear what this recitation is meant to convey since it provides the particulars of an element, the measurement module, which is not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define an element that is not recited to part of the claimed system. This creates confusion renders claim 19 indefinite.
Claim 20 recites “the first side medial surface on the first side of the measurement module” and “the first side lateral surface on the first side of the measurement module” in which there are insufficient antecedent bases for these limitations in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0261757 (Claypool)(previously cited).

a measurement module (the sensor plate 820 of Claypool) having a first side and a second side configured to couple to (i) a first shim of a first type on the first side and (ii) a second shim of a second type on the second side (the sensor plate 820 of Claypool is capable of this function);
wherein the first shim has a first medial articular surface and a first lateral articular surface, wherein a first plurality of columns of the first shim couple to the first medial articular surface and a second plurality of columns of the first shim couple to the first lateral articular surface; wherein the second shim has a second medial articular surface and a second lateral articular surface, wherein a third plurality of columns of the second shim couple to the second medial articular surface and a fourth plurality of columns of the second shim couple to the second lateral articular surface (the first and second shims are not recited as being elements of the claimed system; thus, Claypool is not required teach these particular recitations); and
wherein the measurement module is configured to measure loading applied to: the first shim when the first shim is coupled to the measurement module; and the second shim when the second shim is coupled to the measurement module (the pressure of force sensors 822 of Claypool are capable of measuring load).
With respect to claims 2-5 and 7-9, Claypool is not required to teach these limitations since the first and second shims are not recited as being part of the claimed system.
With respect to claim 16, Claypool teaches a prosthetic knee component system comprising:

wherein the first shim type is configured for use with a left knee and the second shim type is configured for use with a right knee (see FIGS. 23A-23D of Claypool), the first shim having a first medial articular surface and a first lateral articular surface (the two surfaces on the articulating side 830 of Claypool),
wherein each of a first column, a second column, and a third column is coupled to the first medial articular surface, and each of a fourth column, a fifth column, and a sixth column is coupled to the first lateral articular surface (the plurality of projections 850 of Claypool), and
wherein the first medial articular surface on the first shim differs in area or contour from the first lateral articular surface on the first shim (see the asymmetry depicted in FIGS. 23A-23B of Claypool);
wherein a shim of the first shim type is configured to couple to a first side of a measurement module, and a shim of the second shim type is configured to couple to a second side of the measurement module (the articulating side 830 of Claypool couples to the sensor plate 820 of Claypool though the measurement module and one of the first shim type and the second shim type is not part of the claimed invention), and
wherein the measurement module is configured to measure load applied to the first shim (the sensor plate 820 of Claypool measured load). 

Claims 1-5, 7-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0113932 (Kovacevic)(previously cited).

a measurement module (the lower plate 40 with the strain gauges mounted directly below the support posts 42; paragraph 0036 of Kovacevic) having a first side and a second side configured to couple to (i) a first shim of a first type on the first side and (ii) a second shim of a second type on the second side (the lower plate 40 of Kovacevic is capable of this function);
wherein the first shim has a first medial articular surface and a first lateral articular surface, wherein a first plurality of columns of the first shim couple to the first medial articular surface and a second plurality of columns of the first shim couple to the first lateral articular surface; wherein the second shim has a second medial articular surface and a second lateral articular surface, wherein a third plurality of columns of the second shim couple to the second medial articular surface and a fourth plurality of columns of the second shim couple to the second lateral articular surface (the first and second shims are not recited as being elements of the claimed system; thus, Kovacevic is not required teach these particular recitations); and
wherein the measurement module is configured to measure loading applied to: the first shim when the first shim is coupled to the measurement module; and the second shim when the second shim is coupled to the measurement module (the strain gauges of Kovacevic are capable of measuring load)
With respect to claims 2-5 and 7-9, Kovacevic is not required to teach these limitations since the first and second shims are not recited as being part of the claimed system.

a first shim of a first shim type or a second shim type (the plateaus 36 and 38 of Kovacevic which can be a single component; paragraph 0039 of Kovacevic), 
wherein the first shim type is configured for use with a left knee and the second shim type is configured for use with a right knee, the first shim having a first medial articular surface and a first lateral articular surface, wherein each of a first column, a second column, and a third column is coupled to the first medial articular surface, and each of a fourth column, a fifth column, and a sixth column is coupled to the first lateral articular surface (see the plurality of posts 42 in FIG. 6 of Kovacevic), and 
wherein the first medial articular surface on the first shim differs in area or contour from the first lateral articular surface on the first shim (the plateau 36 differs in area from the plateau 38 since they are mirror images of each other; FIGS. 5-6 of Kovacevic);
wherein a shim of the first shim type is configured to couple to a first side of a measurement module, and a shim of the second shim type is configured to couple to a second side of the measurement module (the lower plate 40 couples to the plateaus 36 and 38 (paragraph 0036 of Kovacevic) though the measurement module and one of the first shim type and the second shim type are not part of the claimed invention), and
wherein the measurement module is configured to measure load applied to the first shim (the strain gauges measure load; paragraph 0036 of Kovacevic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Claypool, in view of U.S. Patent Application Publication No. 2013/0079671 (Stein)(previously cited).
Claypool teaches a first shim of a type having a medial articular surface and a lateral articular surface (the articulating side 830 of Claypool) wherein a first plurality of columns couple to the medial articular surface and a second plurality of columns couple to the lateral articular surface (the plurality of projections 850 of Claypool).  Stein provides that shims may have different thicknesses so as to match the assembly with a suitable height for the patient (FIG. 5 and paragraphs 0066-0070 of Stein).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of articulating sides 830 of Claypool with varying thicknesses so as to match the assembly with a suitable height for the patient.
With respect to claim 17, the combination teaches or suggests a second shim of the second type having a second medial articular surface and a second lateral articular surface (the plurality of articulating sides 830 of Claypool with varying thicknesses in which each different thickness is a different shim), wherein each of a seventh column, an eighth column, and a ninth column is coupled to the second medial articular surface of the second shim (the plurality of projections 850 of Claypool on the medial articular surface), wherein each of a tenth column, an eleventh column, and a twelfth column is coupled to the second lateral articular surface of the 
With respect to claim 18, the measurement module and the first shim of the first shim type are not part of the claimed invention.  Thus, the combination does not require to have the features of claim 18.
With respect to claim 19, the combination teaches or suggests that each of the seventh column, the eighth column, and the ninth column is configured to couple to a second side medial surface on the second side of the measurement module, wherein each of the tenth column, the eleventh column, and the twelfth column is configured to couple to a second side lateral surface on the second side of the measurement module, wherein the measurement module is configured to measure loading applied to the second medial articular surface and the second lateral articular surface of the second shim of the second type, wherein each of a first load sensor, a second load sensor, and a third load sensor of the measurement module aligns to and underlies the seventh column, the eighth column, and ninth column, respectively, when the second shim couples to the second side of the measurement module, and wherein each of a fourth load sensor, a fifth load sensor, and a sixth load sensor of the measurement module aligns to and underlies the tenth column, the eleventh column, and the twelfth column, respectively, of the second shim when the second shim couples to the second side of the measurement module (see the alignment of the plurality of projections 850 of Claypool with the pressure of force sensors 822 of Claypool).
.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacevic in view of Stein.
Kovacevic teaches a first shim of a type having a medial articular surface and a lateral articular surface (the plateaus 36 and 38 of Kovacevic which can be a single component; paragraph 0039 of Kovacevic) wherein a first plurality of columns couple to the medial articular surface and a second plurality of columns couple to the lateral articular surface (the plurality of posts 42 of Kovacevic).  Stein provides that shims may have different thicknesses so as to match the assembly with a suitable height for the patient (FIG. 5 and paragraphs 0066-0070 of Stein).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of components with plateaus 36 and 38 with varying thicknesses so as to match the assembly with a suitable height for the patient.
With respect to claim 17, the combination teaches or suggests a second shim of the second type having a second medial articular surface and a second lateral articular surface (the plurality of components with plateaus 36 and 38 with varying thicknesses in which each different thickness is a different shim), wherein each of a seventh column, an eighth column, and a ninth column is coupled to the second medial articular surface of the second shim (the plurality of posts 42 of Kovacevic on the medial articular surface), wherein each of a tenth column, an eleventh column, and a twelfth column is coupled to the second lateral articular surface of the second shim (the plurality of posts 42 of Kovacevic on the lateral articular surface), and wherein 
With respect to claim 18, the measurement module and the first shim of the first shim type are not part of the claimed invention.  Thus, the combination does not require to have the features of claim 18.
With respect to claim 19, the combination teaches or suggests that each of the seventh column, the eighth column, and the ninth column is configured to couple to a second side medial surface on the second side of the measurement module, wherein each of the tenth column, the eleventh column, and the twelfth column is configured to couple to a second side lateral surface on the second side of the measurement module, wherein the measurement module is configured to measure loading applied to the second medial articular surface and the second lateral articular surface of the second shim of the second type, wherein each of a first load sensor, a second load sensor, and a third load sensor of the measurement module aligns to and underlies the seventh column, the eighth column, and ninth column, respectively, when the second shim couples to the second side of the measurement module, and wherein each of a fourth load sensor, a fifth load sensor, and a sixth load sensor of the measurement module aligns to and underlies the tenth column, the eleventh column, and the twelfth column, respectively, of the second shim when the second shim couples to the second side of the measurement module (the alignment of the plurality of posts 42 of Kovacevic with the strain gauges of Kovacevic; paragraph 0036 of Kovacevic).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Claypool in view of U.S. Patent Application Publication No. 2002/0049394 (Roy).
Claypool teaches the use of strain gauges (paragraph 0112 of Claypool).  Roy teaches that polymeric coating will protect strain gauges (paragraphs 0056 and 0093 of Roy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the strain gauges of Claypool with a polymeric coating so as to protect them. 
With respect to claim 10, the combination teaches or suggests a prosthetic knee component system comprising:
a first shim of a first type having a first medial articular surface and a first lateral articular surface (the two surfaces on the articulating side 830 of Claypool), wherein each of a first plurality of columns is coupled to the first medial articular surface and each of a second plurality of columns is coupled to the first lateral articular surface (the plurality of projections 850 of Claypool), and wherein the first medial articular surface differs in area or contour from the first lateral articular surface (see the asymmetry depicted in FIGS. 23A-23B of Claypool),
a measurement module (the sensor plate 820 of Claypool) having a first side medial surface, a first side lateral surface, a first load sensor (the pressure of force sensors 822 of Claypool on the first side medial surface) configured to measure load applied to the first side medial surface, and a second load sensor configured to measure load applied 
wherein each of the first side medial surface and the first side lateral surface is on a first side of the measurement module (FIGS. 23A-23B of Claypool);
wherein each column of the first plurality of columns is configured to couple to a separate raised portion of the first side medial surface, and each column of the second plurality of columns is configured to couple to a separate raised portion of the first side lateral surface (FIGS. 23A-23D of Claypool shows this alignment with the polymeric coating being the raised portions); and
wherein a first raised portion of the raised portions of the first side medial surface is directly above the first load sensor, and a second raised portion of the raised portions of the first side lateral surface is directly above the second load sensor (the polymeric coating is placed directly above the strain gauges for protection). 

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Claypool, in view of Roy, and further in view of Stein.
Claypool teaches a first shim of a type having a medial articular surface and a lateral articular surface (the articulating side 830 of Claypool) wherein a first plurality of columns couple to the medial articular surface and a second plurality of columns couple to the lateral articular surface (the plurality of projections 850 of Claypool).  Stein provides that shims may have different thicknesses so as to match the assembly with a suitable height for the patient (FIG. 5 and paragraphs 0066-0070 of Stein).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of articulating 
With respect to claim 11, the combination teaches or suggests a second shim of a second type having a second medial articular surface and a second lateral articular surface, wherein a third plurality of columns couple to the second medial articular surface of the second shim and a fourth plurality of columns couple to the second lateral articular surface of the second shim, and wherein the second medial articular surface differs in area or contour from the second lateral articular surface (the plurality of articulating sides 830 of Claypool with varying thicknesses in which each different thickness is a different shim; see the asymmetry depicted in FIGS. 23A-23B of Claypool). 
With respect to claim 12, the combination teaches or suggests that each of the first plurality of columns and the second plurality of columns is configured to couple to the first side medial surface and the first side lateral surface, respectively, on the first side of the measurement module (the plurality of projections 850 of Claypool on the sensor plate 820 of Claypool), and wherein the measurement module is configured to measure loading applied to the first medial articular surface and the first lateral articular surface of the first shim of the first type (the sensor plate 820 of Claypool measures load).
With respect to claim 14, the combination teaches or suggests a third shim of the first type having a rigid plate, wherein the rigid plate is configured to couple to the first side medial surface and the first side lateral surface of the measurement module on the first side (the plurality of articulating sides 830 of Claypool with varying thicknesses in which each different thickness is a different shim; the plate on which the plurality of projections 850 are mounted is configured to couple to the sensor plate 820 via the plurality of projections 850).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kovacevic in view of Roy.
Kovacevic teaches the use of strain gauges (paragraph 0036,0062, and 0064 of Kovacevic).  Roy teaches that polymeric coating will protect strain gauges (paragraphs 0056 and 0093 of Roy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the strain gauges of Claypool with a polymeric coating so as to protect them. 
With respect to claim 10, Kovacevic teaches a prosthetic knee component system comprising:
a first shim of a first type having a first medial articular surface and a first lateral articular surface (the plateaus 36 and 38 of Kovacevic which can be a single component; paragraph 0039 of Kovacevic), wherein each of a first plurality of columns is coupled to the first medial articular surface and each of a second plurality of columns is coupled to the first lateral articular surface (the plurality of posts 42 of Kovacevic), and wherein the first medial articular surface differs in area or contour from the first lateral articular 
a measurement module having a first side medial surface, a first side lateral surface, a first load sensor configured to measure load applied to the first side medial surface, and a second load sensor configured to measure load applied to the first side lateral surface (the lower plate 40 with the strain gauges mounted directly below the support posts 42; paragraph 0036 of Kovacevic),
wherein each of the first side medial surface and the first side lateral surface is on a first side of the measurement module (see the relative positions in FIGS. 1-4 of Kovacevic);
wherein each column of the first plurality of columns is configured to couple to a separate raised portion of the first side medial surface, and each column of the second plurality of columns is configured to couple to a separate raised portion of the first side lateral surface (see the plurality of posts 42 relative the lower plate 40 of Kovacevic with the polymeric coating being the raised portions); and
wherein a first raised portion of the raised portions of the first side medial surface is directly above the first load sensor, and a second raised portion of the raised portions of the first side lateral surface is directly above the second load sensor (the polymeric coating is placed directly above the strain gauges for protection).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 16 of the ‘432 patent has all the features of claims 1 and 2 of the present application.
 According to the claim interpretation that the first and second shims are not part of the claimed invention of claims 1-5 and 7-9, claim 16 of the ‘432 patent has all the features of claims 3-5 and 7-9 of the present application. 
Claim 17 of the ‘432 patent has all the features of claims 1-2 of the present application.
According to the claim interpretation that the first and second shims are not part of the claimed invention of claims 1-5 and 7-9, claim 17 of the ‘432 patent has all the features of claims 3-5 and 7-9 of the present application. 
Claim 8 of the ‘432 patent has all the features of claim 10 of the present application.
Assuming only one shim of a first or second shim type is claimed and the other shim of the other type and the measurement module are not part of the claimed invention, claim 8 or 9 of the ‘432 patent has all the features of claims 16-20 of the present application.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the ‘432 patent, in view of Stein.
Claim 8 of the ‘432 patent has all the features of claim 15 of the present application except that the first load sensor is a capacitor, a piezo-resistive load sensor, or a MEMs load sensor.  Stein teaches that MEM, capacitive, and piezo-resistive load sensors are suitable sensors 

Allowable Subject Matter
Claims 6 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to claim 6, the prior art does not teach or suggest “a first plurality of shims of the first type and a second plurality of shims of the second type, wherein each of the first plurality of shims and the second plurality of shims has a different height” along with the other features of claim 6.
With respect to claim 13, the prior art does not teach or suggest “wherein each of the third plurality of columns and the fourth plurality of columns is configured to couple to a second side medial surface and a second side lateral surface, respectively, on a second side of the measurement module, and wherein the measurement module is configured to measure loading applied to the second medial articular surface and the second lateral articular surface of the second shim of the second type” along with the other features of claim 13.

Response to Arguments
The Applicant’s arguments filed 6/24/2021 have been fully considered.
Claim warning
In view of the claim amendments filed on 6/24/2021, the claim warning with respect to claims 3 and 10 is withdrawn.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 6/24/2021.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 6/24/2021.
Prior art rejections
There are new grounds of claim rejections based on new interpretations of Claypool and Kovacevic.  The new grounds were necessitated by the claim amendments filed on 6/24/2021.
Double patenting rejection
There are new grounds of double patenting rejections that were necessitated by the claim amendments filed on 6/24/2021.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791